Name: Commission Implementing Regulation (EU) NoÃ 686/2012 of 26Ã July 2012 allocating to Member States, for the purposes of the renewal procedure, the evaluation of the active substances whose approval expires by 31Ã December 2018 at the latest Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: marketing;  agricultural policy;  means of agricultural production;  chemistry
 Date Published: nan

 27.7.2012 EN Official Journal of the European Union L 200/5 COMMISSION IMPLEMENTING REGULATION (EU) No 686/2012 of 26 July 2012 allocating to Member States, for the purposes of the renewal procedure, the evaluation of the active substances whose approval expires by 31 December 2018 at the latest (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 19, thereof, Whereas: (1) For active substances whose approval expires by 31 December 2018 at the latest, it is appropriate to allocate the evaluation for the purposes of the renewal procedures to the Member States, naming for each active substance a rapporteur and a co-rapporteur. That allocation should be made in such a way that a balance is achieved as regards the distribution of the responsibilities and the work between Member States. (2) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of the renewal procedure, the evaluation of each active substance set out in the first column of the Annex, is allocated to a rapporteur Member State, as set out in the second column of that Annex, and to a co-rapporteur Member State, as set out in the third column of that Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. ANNEX Active substance Rapporteur Member State Co-rapporteur Member State 1-methyl-cyclopropene UK PT 2,4-DB BE EL Acetamiprid NL ES Alpha-cypermethrin BE EL Amidosulfuron FI HR Ampelomyces quisqualis Strain: AQ 10 FR DE Bacillus subtilis (Cohn 1872) Strain QST 713, identical with strain AQ 713 DE DK Beflubutamid DE LT Benalaxyl RO PT Benthiavalicarb PL FR Benzoic acid HU NL Beta-cyfluthrin DE HU Bifenazate SE IT Bifenox PL BE Bitertanol SE CZ Boscalid SK FR Bromoxynil FR DE Captan AT IT Carbendazim DE SI Carfentrazone ethyl BE FR Carvone NL SE Chloridazon DE PL Chlorothalonil NL BE Chlorotoluron BG FR Chlorpropham NL ES Chlorpyrifos ES PL Chlorpyrifos-methyl ES PL Clodinafop EL DE Clofentezine ES NL Clomazone DK DE Clopyralid FI PL Clothianidin DE ES Coniothyrium minitans Strain CON/M/91-08 (DSM 9660) NL EE Copper compounds FR DE Cyazofamid FR LV Cyfluthrin DE HU Cypermethrin BE DE Cyprodinil FR BG Daminozide CZ HU Deltamethrin UK AT Desmedipham FI DK Dicamba DK RO Dichlorprop-P IE PL Difenoconazole ES UK Diflubenzuron EL SK Diflufenican UK CZ Dimethenamid-P DE BG Dimethoate IT BG Dimethomorph PL DE Dimoxystrobin HU IE Diuron DE DK Ethephon NL PL Ethofumesate AT DK Ethoprophos IT IE Ethoxysulfuron IT AT Etoxazole EL UK Fenamidone CZ FR Fenamiphos EL CY Fenoxaprop-P AT FI Fenpropidin CZ DE Fipronil AT NL Flazasulfuron ES FR Fludioxonil FR ES Flufenacet PL FR Fluoxastrobin UK CZ Flurtamone CZ IE Folpet AT IT Foramsulfuron FI SK Forchlorfenuron ES EL Formetanate ES EL Fosetyl FR EE Fosthiazate DE EL Gliocladium catenulatum Strain: J1446 HU NL Glufosinate DE FR Imazamox FR IT Imazaquin BE IE Imazosulfuron SI FI Indoxacarb FR ES Iodosulfuron SE FI Ioxynil FR AT Iprodione FR BE Isoxaflutole IT SI Laminarin NL FR Lenacil BE AT Linuron IT DE Maleic hydrazide DK BE Mancozeb UK EL Maneb IT UK MCPA PL NL MCPB PL NL Mecoprop PL IE Mecoprop-P PL IE Mepanipyrim BE EL Mesosulfuron FR PL Mesotrione UK BE Metconazole BE UK Methiocarb UK DE Methoxyfenozide UK SK Metiram IT UK Metrafenone LV SK Metribuzin EE DE Milbemectin DE NL Molinate EL PT Nicosulfuron LV NL Oxadiargyl PL IT Oxadiazon IT ES Oxamyl IT FR Oxasulfuron IT AT Paecilomyces lilacinus (Thom) Samson 1974 strain 251 (AGAL: No 89/030550) HU NL Pendimethalin NL ES Pethoxamid AT CZ Phenmedipham FI DK Phosmet ES EL Picloram PL CZ Picoxystrobin CZ RO Pirimicarb UK SE Pirimiphos-methyl UK FR Propamocarb PT BE Propiconazole FI UK Propineb IT RO Propoxycarbazone SE EE Propyzamide SE UK Prosulfocarb PT SE Prothioconazole UK FR Pseudomonas chlororaphis Strain: MA 342 NL DK Pyraclostrobin DE HU Pyrimethanil CZ AT Pyriproxyfen NL ES Quinoclamine SE DE Quinoxyfen UK AT Rimsulfuron SI FI Silthiofam IE BE S-metolachlor DE FR Spinosad NL FR Spodoptera exigua nuclear polyhedrosis virus HU NL Tepraloxydim ES PL Thiacloprid UK DE Thiamethoxam FR ES Thiophanate-methyl SE FI Thiram FR BE Tolclofos-methyl SE DK Tribenuron SE LV Triclopyr PL HU Trifloxystrobin UK EL Trinexapac LT LV Triticonazole AT UK Tritosulfuron SI AT Warfarin SE DE Ziram IT MT Zoxamide LV FR